Citation Nr: 1041605	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-08 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for right carpal tunnel 
syndrome, to include as secondary to service-connected right hand 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to November 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The Board remanded the Veteran's claim in October 2008 and again 
in July 2009.


FINDING OF FACT

The Veteran did not develop right wrist carpal tunnel syndrome 
that is caused or aggravated by his service-connected right hand 
disability.


CONCLUSION OF LAW

The criteria to establish service connection for right wrist 
carpal tunnel syndrome, to include as secondary to service-
connected right hand disability, are not met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

In June 2005, prior to the rating decision on appeal, the RO sent 
a letter to the Veteran which advised him of the VCAA, including 
the types of evidence and/or information necessary to 
substantiate his claim and the relative duties upon himself and 
VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  An additional VCAA notification letter was sent to 
the Veteran in March 2006.  The March 2006 letter advised him of 
the bases for assigning ratings and effective dates if service 
connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

As to the duty to assist, VA has associated with the claims 
folder the Veteran's service treatment records, VA treatment 
records, Social Security Administration (SSA) records, and 
private medical records.  The Veteran has provided testimony at a 
hearing before a Veterans Law Judge.  The Veteran has been 
provided VA medical examinations.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support of 
the appeal.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Veteran testified at a July 2008 hearing that he has carpal 
tunnel syndrome of the right wrist due to an injury during 
service.  The Veteran asserted that his right wrist was injured 
when a trailer got pushed against it.  He claimed that later on 
in service his right wrist swelled up.  The Veteran stated that 
his right wrist problems have been chronic ever since service.  

A May 1979 service treatment record notes that the Veteran 
complained of pain in the back of the right hand and wrist after 
a steel wire cutter fell off a jeep and onto his right hand.  The 
assessment was possible ligament tear.  A September 1979 service 
treatment record indicates that the Veteran had a right hand 
injury when he lost control of a trailer he was hitching to a 
jeep and his hand got caught between the trailer and the jeep.  
He also said that he had had an operation on the right hand two 
years previously.  X-rays in November 1979 revealed some 
deformity of the fifth interphalangeal joint and some soft tissue 
swelling over the hypothenar eminence.  At that time the Veteran 
reported that his right wrist had been struck by a door when he 
was 12 years old and he had had intermittent swelling with 
increased activity ever since.

Post service private medical records reveal that in June 1982 the 
Veteran injured his right wrist while picking up boxes.  The 
diagnosis was probable tendinitis secondary to sprain.

Private medical records dated from March 1988 to July 2000 show 
frequent treatment for a back disability and no findings related 
to the right wrist.

A September 2002 VA examination of the right hand revealed 
decreased range of motion, residuals of a right hand injury.  
Carpal tunnel syndrome was not noted.  An October 2002 rating 
decision granted the Veteran service connection for residuals of 
a right hand injury with limitation of motion of the wrist and 
granted service connection for residuals of right hand injury 
with limitation of motion of the little finger.

A March 2005 VA outpatient record includes an assessment of right 
wrist carpal tunnel, with or without arthritis.

VA examination of the right hand in June 2005 resulted in 
diagnoses of chronic strain of the right hand with mild 
contracture of the 5th finger, and age appropriate mild 
osteoarthritis and weakness.  The diagnoses also included chronic 
strain of the right wrist with status post ganglion cyst excision 
and decreased range of motion.

On VA examination in December 2008 the diagnosis was right wrist 
carpal tunnel syndrome.  The examiner opined that it was unlikely 
that the Veteran's right wrist carpal tunnel syndrome was 
worsened by the Veteran's service-connected residuals of the 
right hand injury.  The examiner noted that the Veteran's 
service-connected injury occurred 28 years previously and that 
the right wrist carpal tunnel condition would have shown up much 
sooner if it had been related to the service-connected condition.

The Veteran's right wrist was again examined by a VA physician in 
November 2009.  The examiner noted that there was no tunnel sign 
over the volar wrist and no suggestion of a current carpal 
tunnel.  The examiner stated that if the Veteran ever had carpal 
tunnel syndrome of the right wrist, it had resolved.  He stated 
that the Veteran's right hand hypoesthesia does not demarcate at 
the wrist as carpal tunnel would, but extends to the mid forearm 
which is more consistent with peripheral neuropathy.  The 
examiner stated that the Veteran has had diabetes since 1998 and 
he has glove hypesthesia in both hands and wrists extending into 
the forearm on the right.  The examiner reiterated that the 
Veteran has a peripheral nerve problem due to diabetic peripheral 
neuropathy and not carpal tunnel syndrome.

With regard to the Veteran's assertions that he has had right 
carpal tunnel syndrome since service, the Board does not find the 
Veteran's statements credible.  First, the Board notes the 
absence of any complaints related to carpal tunnel syndrome 
during service or after discharge from service in November 1980 
until March 2005.  There is also the absence of any medical 
diagnosis of right carpal tunnel syndrome prior to March 2005.  
Furthermore, the Veteran submitted claims for service connection 
for other disabilities in January 2002, but he made no claim for 
service connection for right carpal tunnel syndrome until March 
2005.  Consequently, the Board finds that the Veteran's 
assertions are contradicted by the contemporaneous evidence.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 
7 Vet. App. 498, 511 (1995) (As a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, the Board may 
also properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence submitted on 
behalf of the Veteran).

With regards to the Veteran's assertions that he has right carpal 
tunnel syndrome secondary to his service-connected right hand an 
right finger disabilities, the Board notes that as a layperson he 
is not qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Not only 
is there no medical evidence indicating that the Veteran has 
right carpal tunnel syndrome that was caused or aggravated by 
service-connected disability, but there are two medical opinions 
against the Veteran's claim.  The December 2008 VA examiner 
opined that the Veteran's right wrist carpal tunnel sydrome was 
not worsened by the Veteran's service connected residuals of a 
right hand injury.  The November 2009 VA examiner opined that the 
Veteran's has paresthesia of the right wrist due to his diabetes 
and not due to his service-connected right hand disabilities.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim and that service 
connection for right carpal tunnel syndrome, to include as 
secondary to service-connected right hand disability, is not 
warranted.
 

ORDER

Entitlement to service connection for right carpal tunnel 
syndrome, to include as secondary to service-connected right hand 
disability, is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


